t c memo united_states tax_court ronald mclean eastern video petitioner v commissioner of internal revenue respondent docket no filed date ronald mclean for petitioner michael k park for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the year and quarters at issue and rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge dean special_trial_judge this case is before the court on a petition as amended under sec_7436 as in effect at the time the petition was filed the petition seeks review of a notice_of_determination concerning worker classification in a notice dated date respondent determined that felicia reed andrea trent shemeka morgan eric patrick tracey ashley and kathy wayne video workers were employees of ronald mclean eastern video petitioner for federal employment_tax purposes during each of the four quarters of the calendar_year and petitioner is not entitled to relief from federal employment_taxes as provided by sec_530 of the revenue act of publaw_95_600 92_stat_2885 sec_530 as amended the reference here to employment_taxes is to social_security_taxes under the federal_insurance_contributions_act fica and unemployment taxes under the federal_unemployment_tax_act futa the parties have stipulated that the amount of futa taxes due if the video workers were employees is dollar_figure the issues remaining for decision are whether the video workers were common_law employees of petitioner during the four quarters of and if so whether petitioner is entitled to sec_530 relief from employment_taxes due on wages paid to the video workers - - the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed ronald mclean mr mclean doing business as ronald mclean eastern video resided in college park georgia findings_of_fact during the quarters at issue petitioner operated as a sole_proprietorship it operated as a video rental business from two locations in atlanta georgia under the name eastern video mr mclean filed a form_1040 individual_income_tax_return for with a schedule c profit or loss from business in the name of fastern video among the items of expense reported on the schedule were contractual services of dollar_figure and wages of dollar_figure petitioner issued forms w-2 wage and tax statement to three employees gladys favors angela trimble and kevin walton for wages totaling dollar_figure for it also filed form sec_941 employer’s quarterly federal tax_return and a form_940 employer’s annual federal unemployment futa_tax return for reporting total wages of dollar_figure paid to employees the three full-time employees performed whatever duties were required to run the video stores the stipulation of facts refers to her as angela halsey while the associated exhibit refers to her as angela trimble there is no explanation in the record for this discrepancy - the video workers were paid a total of dollar_figure in income reported by forms 1099-misc miscellaneous income the video workers were hired with the intent of having them collect late fees and overdue video tapes lates because of bad experiences in the past with hiring outsiders to collect his lates mr mclean decided to hire some people and they’re going to have to work within my operation two of the six video workers however tracey ashley and eric patrick were teenagers who according to mr mclean were employees that worked after school about hours a week at the north moreland location they were not experienced at collection work and there was not much collection work being done at their location their primary function was not collection mr mclean concedes that with respect to the teenagers to be perfectly honest with you they could be considered as w-2 employees the other four video workers were at the metropolitan location it is a free-standing building they worked in the back where there were three desks a storage area a refrigerator and a water cooler there were phones and computers they got the names of lates and nonreturns from printouts made by petitioner all the video workers including those at the metropolitan location were paid_by the hour they used petitioner’s pencils calculators and telephones and all - - the expenses of collection were paid_by petitioner the six video workers had to sign in and out of work and had assigned places of work in mr mclean’s office and at the warehouse area for videos that were up to days late the regular employees would call the customer after that the four collection people would call if there was no response they would send a letter by regular mail petitioner paid the postage if after the first mailing there was no answer the video workers sent a letter by certified mail the postage for which was also paid_by petitioner if there was no response days after the mailing of the certified letter the video workers would prepare an application_for a warrant mr mclean reviewed the applications which he was required to sign then his administrative assistant would file them tracey ashley one of the two teenagers who worked at the north moreland location occasionally worked at mr mclean’s location with one of three video workers from the metropolitan location felicia reed eric patrick or andrea trent when one of them worked at north moreland he did the same kind of work tracey ashley was doing regular video store employee duties according to mr mclean he treated the video workers as contractors because they could have used their own supplies utilities or whatever he added the pay for his three employees - - with that of the six video workers to come up with the deduction for wages on schedule c totaling dollar_figure the amount deducted for contractual services pertained to amounts expended for both inside and outside maintenance at the two video store locations opinion employees or independent contractors chapter of subtitle c of the internal_revenue_code imposes the fica tax and chapter of subtitle c of the internal_revenue_code imposes the futa_tax as applicable to the facts of this case the term employee means an individual who under the usual common_law rules has the status of employee sec_3121 sec_3306 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir 89_tc_225 affd 862_f2d_751 9th cir factors that are relevant in determining the substance of an employment relationship include the degree of control exercised by the principal over the details of the work the worker’s investment in the facilities used in his or her work the worker’s opportunity for profit or loss the permanency of the relationship between the parties the because sec_7491 applies only to taxes imposed by subtit a or b it is inapplicable in this case principal’s right of discharge whether the work performed is an integral part of the principal’s regular business the relationship the parties believe they are creating and the provision if any of employee_benefits nlrb v united ins co of am 390_us_254 331_us_704 weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite see also sec_31 d -- c employment_tax regs setting forth criteria for identifying employees under the common_law rules no single factor is dispositive the court must assess and weigh all incidents of the relationship nationwide mut ins co v darden supra pincite the factors are not weighted equally they are weighted according to their significance in the particular case 980_f2d_857 2d cir while all of the above factors are important the right-to- control test is the master test in determining the nature of a working relationship 92_tc_351 affd 907_f2d_1173 d c cir both the control exercised by the alleged employer and the degree to which the alleged employer may intervene to impose control must be examined 135_f2d_715 2d cir detorres v commissioner tcmemo_1993_161 n o actual control need be exercised as long as the employer has the right to control profl executive leasing inc v commissioner f 2d pincite in order for an employer to retain the requisite control_over the details of an employee’s work the employer need not direct each step taken by the employee profl executive leasing inc v commissioner t c pincite gierek v commissioner tcmemo_1993_642 the employer need not set the employee’s hours or supervise every detail of the work environment to control the employee 823_f2d_337 9th cir two of the six video workers at issue here tracey ashley and eric patrick were teenagers who mr mclean testified were employees that worked after school about hours a week at the north moreland location they were paid_by the hour and performed assigned duties at the place of business they were required to sign into and out from work mr mclean testified that their primary function was not collection and admitted that to be perfectly honest with you they could be considered as w-2 employees on the basis of the evidence in the record the court concludes that tracey ashley and eric patrick were employees of petitioner the other four video workers worked mainly at the metropolitan location and primarily attempted to collect petitioner’s lates they too were paid_by the hour and were required to sign in and out petitioner supplied all the --- - necessary supplies and equipment for them to perform their duties it paid all expenses required to attempt to collect the lates mr mclean and to some extent his administrative assistant supervised the process within which the video workers worked at least three of the four were sometimes assigned to work at the north moreland location to perform duties the same as or similar to those of the two teenage employees working at that location in this case the court is satisfied that petitioner had the authority to exercise and did exercise sufficient control_over the video workers to support a finding that it was their employer see potter v commissioner tcmemo_1994_356 bilenas v commissioner tcmemo_1983_661 in addition the court finds that the investment in the facilities used in the work of the video workers was made by petitioner the pay of the video workers was fixed thereby eliminating the opportunity for profit or loss the work performed by the video workers was an integral part of petitioner’s business and petitioner considered them employees indeed mr mclean’s testimony indicates that because of his prior bad experiences with outside contractors his intent at the outset was to hire employees to collect the lates -- - accordingly the court finds that respondent’s determination as to the classification of the workers in this case as employees is correct sec_530 even though the court finds that the six video workers were employees sec_530 will relieve petitioner of employment_tax liability for the periods at issue if the requirements of sec_530 are satisfied if petitioner shows that it has not treated any of the video workers as employees for any period and has filed all federal tax returns including information returns with respect to each video worker on a basis consistent with its treatment of each individual as not being an employee petitioner will prevail unless it has no reasonable basis for not treating the video workers as employees revenue act of sec_530 92_stat_2885 respondent concedes that forms were timely filed for each of the six video workers under consideration he alleges however that the video workers performed substantially the same duties as petitioner’s three full-time employees yet were treated as independent contractors he also alleges that petitioner has failed to establish that it had any reasonable basis to treat the video workers as independent contractors the court will consider first whether petitioner has failed to establish that it had any reasonable basis to treat the six workers as independent contractors the statute provides a safe_harbor so that a taxpayer shall be treated as having a reasonable basis for not treating an individual as an employee if he reasonably relied on judicial precedent published rulings or technical_advice or a letter_ruling issued to the taxpayer past audit treatment of positions similar to those held by the individuals under consideration or longstanding practice in the taxpayer’s industry a taxpayer who fails to dock his ship in any of the safe harbors is still entitled to relief if he can demonstrate in some other manner a reasonable basis for not treating the individual as an employee 117_tc_141 affd sub nom yeagle drywall co v commissioner fed appx 3d cir date although the reasonable basis requirement is to be construed liberally in favor of taxpayers it is nevertheless petitioner’s burden to show by a preponderance_of_the_evidence that it had a reasonable basis for its treatment of the video workers as other than employees springfield v united_states sec_530 places the burden_of_proof on the secretary with respect to certain aspects of sec_530 sec_530 applies to disputes involving periods after date and therefore does not apply to this case small_business continued 88_f3d_750 9th cir 77_f3d_236 8th cir the only reasons articulated by mr mclean for treating the six video workers as independent contractors are that they could have used their own supplies utilities or whatever and that he had an agreement with them that they would pay their own taxes in the context of the facts of this case these are not reasonable bases on which to rely for the treatment of the video workers as independent contractors instead of employees hence petitioner is not entitled to relief under sec_530 and the court need not address respondent’s allegation that the video workers performed substantially the same duties as petitioner’s three full-time employees amount of taxes due because we have concluded that the six video workers were petitioner’s employees it follows that petitioner is liable for fica and withholding taxes of dollar_figure and futa taxes of dollar_figure for decision will be entered for respondent continued job protection act of publaw_104_188 sec b 110_stat_1767
